     Case 2:20-mj-30245-DUTY ECF No. 1, PageID.1 Filed 07/16/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff

v.                                               Case No. 20-30245
                                                 Originating No. 3:20-cr-42-08


LILLIAN LEE

       aka Chasitiy Smith
       aka Let Let
       aka Lele,

                Defendant.
_____________________________________/

                          GOVERNMENT’S PETITION
                      FOR TRANSFER OF DEFENDANT TO
                   ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

LILLIAN LEE, to answer to charges pending in another federal district,

and states:

       1. On July 16, 2020, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the District of North
Dakota based on an Indictment. Defendant is charged in that district with
violation of 21 U.S.C. 841(a)(1) and 841(b)(1)(C), 18 U.S.C § 2-Conspiracy to Distribute
and Possess with Intent to Distribute Controlled Substances, 18 U.S.C. 1956(a)(1)(A)(i) and
1956(a)(1)(B)(i)- Money Laundering, and Forfeiture Allegation .
    Case 2:20-mj-30245-DUTY ECF No. 1, PageID.2 Filed 07/16/20 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).

      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                MATTHEW J. SCHNEIDER
                                                United States Attorney



                                                s/Andrew Picek___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                andrew.picek@usdoj.gov
                                                (313) 226-9652



Dated: July 16, 2020
